 1

 2

 3

 4

 5

 6

 7                                            UNITED STATES DISTRICT COURT

 8                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    H. DYMITRI HARASZEWSKI,                                     No. 2:13-cv-2494 JAM DB P
11                               Plaintiff,
12               v.                                               ORDER
13    KNIPP, et al.,
14                               Defendants.
15

16             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights complaint

17   under 42 U.S.C. § 1983. Plaintiff alleges defendants retaliated against him, interfered with his

18   mail, placed him in segregation as a punitive measure, and deprived him of his property. On

19   August 14, 2019, defendants filed a motion to opt out of the post-screening ADR project. After

20   reviewing the motion, the court finds good cause to grant defendants’ motion.

21             Accordingly, IT IS HEREBY ORDERED that:

22             1. Defendants’ motion to opt out (ECF No. 82) is granted and the stay of this action is

23   lifted; and

24             2. By separate order, the court will set a schedule for this case.

25   Dated: August 19, 2019

26
27
     DLB:9/DB/prisoner-civil rights/hara2494.optout.post.answer
28
                                                                  1
